Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,737. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of applicant’s claims 1-20 are contained within or made obvious by claims 1-20 of U.S. Patent No. 11,351,737. 
In particular, ‘737 recites an energy apparatus configured for providing energy to an item being transferred over a rotatable drum, the energy apparatus comprising: 
a first energy mechanism configured to be fixedly coupled to the rotatable drum and rotate with the rotatable drum; 
a second energy mechanism configured to rotate around a circumference of the rotatable drum; and 
a translation system coupled to the second energy mechanism and configured to move the second energy mechanism to an end position that allows the second energy mechanism and the first energy mechanism to provide energy to the item, 
wherein the translation system comprises: a first drive-side cam, a first cam follower configured to travel along a path of the first drive-side cam, and a sled coupled to the first cam follower and to the second energy mechanism with the first drive-side cam and the first cam follower configured to move the secondary energy mechanism to the end position in a radial direction with respect to a center point of the circumference of the rotatable drum, and 
a second drive-side cam, a second cam follower configured to travel along a path of the second drive-side cam with the second drive-side cam and the second cam follower configured to move the second energy mechanism to the end position in an axial direction parallel to a longitudinal axis of the rotatable drum.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, in an energy apparatus configured for providing energy to an item being transferred over a rotatable drum having a longitudinal axis, the prior art does not teach or make obvious the concept of a translation system coupled to the second energy mechanism, the translation system comprising at least a first cam, a first cam follower configured to travel along a path of the first cam, and one or more linkages; wherein the translation system is configured to move the second energy mechanism in an axial direction parallel to the longitudinal axis of the rotatable drum and a radial direction, the radial direction being radial with respect to a center point of the circumference of the rotatable drum in the manner claimed by the applicant.
Regarding claim 15, in an energy apparatus configured for providing energy to a web being transferred over a rotatable drum having a longitudinal axis, the prior art does not teach or make obvious the concept of a translation system coupled to the second energy mechanism, the translation system comprising a first cam, a first cam follower configured to travel along a path of the first cam, a second cam, and a second cam follower configured to travel along a path of the second cam, wherein the second energy mechanism is coupled to the first cam or first cam follower such that movement of the first cam follower along the path of the first cam causes the second energy mechanism to move in the radial direction, and wherein the second energy mechanism is coupled to the second cam or second cam follower such that movement of the second cam follower along the path of the second cam causes the second energy mechanism to move in the axial direction in the manner claimed by the applicant.

Claims 1-20 would be patentable if applicant files a proper terminal disclaimer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745